Citation Nr: 1211037	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-29 525	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tendonitis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  It is on appeal from a June 2008 rating decision of the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  Neither tendonitis nor any other chronic right wrist disorder is presumed to have been due to any in-service herbicide agent, including Agent Orange.

2.  While the Veteran experienced pain in the right wrist after using a machine gun in service, the competent and persuasive evidence does not reflect that tendonitis or any other chronic right wrist disorder began in service, manifested within a year of service, or is otherwise causally related to service.


CONCLUSION OF LAW

The criteria for service connection for tendonitis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1113(b), 1116(f), 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a January 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in September 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

Also, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii) (2011). 
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Board further recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent medical evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in his November 2007 claim and August 2008 notice of disagreement, the Veteran asserts that he currently has tendonitis as the result of either in-service Agent Orange exposure or his in-service duty of using a machine gun.  

The Veteran's DD Form 214 (Report of Transfer or Discharge) reflects that he was awarded the Combat Action Ribbon and served in the Republic of Vietnam during the Vietnam Era.  Thus, the record reflects that he engaged in combat with the enemy in active service, and he is presumed to have been exposed to an herbicide agent in service.

The Veteran's service treatment records do not reflect any complaints, findings, or diagnoses pertinent to tendonitis or any right wrist problem.  The March 1970 report of examination for the Veteran's separation from service reflects a normal clinical evaluation of the upper extremities, and no indication of any tendonitis or wrist problems.

In June 1970, the Veteran filed service connection claims for disability of the throat and jaw.  

The earliest record relating to tendonitis or any right wrist problem is a January 1999 private treatment note, which reflects that the Veteran had been arm wrestling and complained of some discomfort in the lower right biceps, just above the elbow.  On examination, his biceps was intact, but he had a little discomfort with flexion.  It was noted that he did not seem to have a tendonitis of the forearm tendons at all, although he reported that the discomfort radiated down the forearm from the lower third of his anterior humeral area.  The examiner stated the opinion that the Veteran had a mild tendonitis.  

A December 2000 private treatment reflects that the Veteran complained of pain and weakness in the right arm in the area of the wrist and pain in the hands.  It was noted that he worked in a body shop and used tools on a frequent basis, such as drills, screwdrivers, and buffs.  It was further noted that the Veteran may have had a syndrome of tendonitis from repetitive movement.  A December 2000 follow-up note reflects that X-rays of the right wrist did not show any major bone pathology, that the Veteran would be put on a one-week course of steroids, and that it might be necessary for him to see an orthopedic surgeon of the right wrist, as he may have tendonitis. 

A September 2001 private treatment record indicates that the Veteran complained of continued right wrist pain.  It was noted that the pain was in the actual carpal bones, and that he had pain with ulnar/radial deviation and dorsal and volar flexion of the wrist.  There was minimal swelling and no evidence of carpal tunnel.  

A March 2005 private treatment record reflects that the Veteran complained of having had right wrist pain for the past several weeks.  He had mild swelling into the right wrist area, and experienced pain with flexing and extending his right wrist and when opening and closing his right hand.  It was noted that he did a great deal of manual labor and probably had osteoarthritis.  

A March 2006 private treatment record reflects that the Veteran had arthritis of the wrist, which would require an operation in the near future.  

A January 2008 VA treatment record reflects that the Veteran underwent wrist fusion and distal ulna resection for right wrist arthritis.  A February 2008 VA follow-up note reflects that the Veteran had had a right total wrist fusion with plate and bone graft from the distal ulna, and that his cast was removed.  

The report of a September 2010 VA examination reflects that the Veteran reported the onset of severe right wrist pain about three to four years prior, which had led to right wrist surgery.  He denied any injury to the right wrist, and reported preexistent treatment for the right wrist and carpal tunnel in early 2000.  He also denied any injury to his wrist, and stated that he had just had pain after use of a machine gun in service.  The examiner also noted that the Veteran contended that his disability occurred during combat while performing duties as a gunner.  The examiner noted that the Veteran had had treatment for the right wrist in January 1999 after wrestling, that he used to work in a body shop using tools such as drills, buffers, and screwdrivers on a regular basis, and that a diagnosis of tendonitis was given due to the repetitive motion.

After reviewing the record and examining the Veteran, the VA examiner's diagnosis was right wrist surgical fusion due to avascular necrosis of lunate, related to post-service injury.  The examiner expressed the opinion that the Veteran's right wrist status post lunate resection, claimed as a right wrist tendonitis, was less likely than not caused by or a result of performing duties as a gunner during combat.  The examiner explained that the presented evidence showed that the Veteran had developed osteonecrosis of the lunate in the early 2000s, most likely related to injury during wrestling and his use of drills and tools at work.  The examiner noted that there was no history of chronic tendonitis reported prior to 1999, and that Veteran's military service did not cause any chronic problem, as per the evidence.  The examiner noted that the records showed post-service injury to the right wrist resulting in the current wrist condition, and that there was no evidence of any injury in service leading to a chronic condition prior to the incident of wrestling.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim must be denied. 

Initially, while the Veteran is presumed to have been exposed to herbicides during his period of service, no diagnosed disorder pertinent to the Veteran's claim, including tendonitis, arthritis, and avascular necrosis of lunate, is listed under 38 C.F.R. § 3.309(e) as a disability presumed to be due to an herbicide agent, including Agent Orange.  Furthermore, there is no competent evidence that tendonitis or any other such disorder of the right wrist is in fact causally linked to such herbicide exposure.

In accordance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), as the record reflects that the Veteran engaged in combat with the enemy, the Board accepts his reports of having pain in the right wrist after using a machine gun in service to be credible.  However, the competent and persuasive evidence does not reflect that tendonitis or any other chronic right wrist disorder began in service or is otherwise causally related to service. 

The record does not reflect that tendonitis, arthritis, or any other chronic right wrist disorder began in service or manifested within a year of service.  Service treatment records do not reflect any complaints, findings, or diagnoses pertinent to tendonitis or any right wrist problem, and the March 1970 report of examination for the Veteran's separation from service reflects a normal clinical evaluation of the upper extremities; the earliest indication of any tendonitis or right wrist problem is the January 1999 private treatment note, which reflects that the Veteran complained of pain after he had been arm wrestling.  Thus, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities manifesting within a year of service do not apply.  

The Board notes that the Veteran is competent to report matters within his own personal knowledge, such as a continuity of pain in his right wrist from the time of his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran asserts that the painful symptoms of a right wrist disorder began in service and continued to the present, the Board finds that such assertions of continuity of symptomatology are not credible.  Again, the earliest indication of any tendonitis right wrist problem is the January 1999 private treatment note, which reflects that the Veteran complained of pain after he had been arm wrestling.  Likewise, subsequent treatment notes, including those in December 2000 and March 2005, reflect no report by the Veteran or other indication that his right wrist pain dated back to his period of service; rather, it was noted that he worked in the body shop and used tools on a frequent basis, such as drills, screwdrivers, and buffs, and performed a great deal of manual labor, and that his right wrist disorder was likely related to the repetitive movement and stress associated with such labor.  Moreover, while the Veteran filed a claim for service connection for disability of the throat and jaw in June 1970, he did not file any claim for tendonitis or a right wrist condition until November 2007, which weighs against the credibility of any assertions of continuity of right wrist symptomatology.  

Furthermore, the competent and persuasive evidence weighs against the Veteran's claim.  The only competent medical opinion regarding whether tendonitis or another right wrist disorder might be related to his service, to include his pain after using a machine gun in combat, is that of the September 2010 VA examiner, which was that the Veteran's right wrist disorder, claimed as tendonitis, was unlikely to have been caused by or a result of performing duties as a gunner during combat.  In rendering this opinion, the examiner, while acknowledging the Veteran's use of a machine gun in combat during service, explained that the record did not show evidence of a chronic condition resulting from service, as there was no history of chronic tendonitis reported prior to 1999, and no evidence of any injury leading to a chronic condition prior to the post-service injury to the right wrist while arm wrestling.  The examiner further explained that the presented evidence showed that the Veteran had developed osteonecrosis of the lunate in the early 2000s, most likely related to injury during the arm wrestling and his use of drills and other such tools at work.  

The Board finds the opinion of the September 2010 VA examiner to be persuasive.  In addition to being based on a review of the pertinent records and examination of the Veteran, and the examiner's acknowledgement of the Veteran's duties as a machine gunner in service, the examiner's rationale for the given opinion is thorough, persuasive, and consistent with the evidence of record.  In this regard, the Board again notes that the submitted private treatment records dated from January 1999 to March 2005 reflect no reports of wrist problems prior to 1999, and relate the Veteran's wrist problems to repetitive movement and stress from manual labor and frequently using tools such as drills, screwdrivers, and buffs while working in a body shop.  Moreover, there is no competent opinion even suggesting that there exists a medical nexus between any current tendonitis or other right wrist disorder and service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

The Board notes that the Veteran might believe that his current wrist disorder, including any tendonitis, is related to either his in-service Agent Orange exposure or his use of a machine gun during his combat service.  The Board also acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the determination of whether a current right wrist condition or any tendonitis is the result of in-service exposure to an herbicide, in-service use of a machine gun, or service that took place more than 30 years prior in any other way, is a determination that is medical in nature.  Thus, the Veteran's lay opinions regarding etiology are not probative in this regard.

Accordingly, the Board finds that the claim for service connection for tendonitis, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for tendonitis, to include as due to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


